Citation Nr: 1723032	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-22 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the decision to deny nonservice connected pension due to excess income was warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from January 1968 to April 1969 and from June 1972 to August 1972.  This matter comes to the Board on appeal from a February 2012 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claimed a nonservice connection pension in December 2010.  The Veteran submitted an Eligibility Verification Report and a Medical Expense Report to support his claim.

The record reflects that the Veteran and his spouse, P.R., were both previously married.  The Veteran had three children, J.R., M.R., and H.R., from his prior marriage.  P.R. had two children, R.P. and A.P., from her prior marriage.  

The record also reflects that the Veteran and P.R. received monthly Social Security benefits, as of the claim filing, in the amounts of $1,238.00 and $704.00, respectively.  The Social Security Administration (SSA) reduced these gross monthly amounts by $139.00 and $61.00, respectively, which resulted in net payments of $1,099.00 and $643.00, respectively.

A New York Family Court document dated February 24, 2011 shows that the State of New York granted P.R. primary physical custody of A.P., effective February 24, 2011.  The State of New York granted P.R.'s former spouse primary physical custody of R.P., effective February 24, 2011.

An SSA letter dated March 30, 2011, shows that P.R. is the representative payee for A.P., which results in a $21.00 monthly payment.

The Veteran submitted a statement dated April 9, 2011 in which he stated that he wanted to include A.P., but R.P., as a member of his household for purposes of the pension claim because A.P. "came to live with us in Xmas 2010."

VA denied the Veteran's claim in February 2012 because "the evidence shows your income effective December 3, 2010, exceeds the maximum annual disability pension limit set by law."  VA then cited "the income limit for a veteran with 4 dependents is $21,553.00."  VA also noted that it used SSA's gross, not net, payment amounts when it calculated the Veteran's household income.

The Veteran disagreed with VA's ruling because he contends 1) VA should have used the net, not gross, SSA payment amounts, and 2) VA should have calculated his income with 6 dependents - P.R., J.R., M.R., H.R., R.P., and A.P. - as opposed to 4 dependents - P.R., J.R., M.R., and H.R.

For the Veteran's first contention, the Board is bound to apply the law and regulations as written.  The Board does not have the jurisdiction to determine the validity of the actions, apparently taken by the State of New York (as described in a September 2013 statement), to garnish the veteran's Social Security payments for the payment of child support in arrears.  Rather, our review is limited to the legal question of whether the amount of such garnishment should be counted as income for VA improved disability pension purposes.  The maximum rate of improved disability pension is reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In determining income for purposes of entitlement to improved disability pension, payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. §3.271.

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension: Donations from public or private relief or welfare organizations; VA pension benefits; expenses of the veteran's last illness, burial and just debt; reimbursements of any kind for any casualty loss; profit realized from the disposition of real or personal property other than in the course of a business; amounts in joint accounts in banks and similar institutions acquired by reason of the death of the other joint owner; amounts paid for unreimbursed medical expenses to the extent that such amounts exceed 5 percent of the maximum annual rate of pension; expenses paid by a veteran or a surviving spouse pursuing a course of education or vocational rehabilitation or training; and in the case of a child, any current work income with certain limitations.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.272. 

However, the withholding of a portion of a Social Security benefits payment such as in this case is not included among the exceptions from countable income for improved pension set forth in 38 U.S.C.A. § 1503  and 38 C.F.R. § 3.272.  In fact, under VA guidelines, VA Manual M21-1, Part IV, paragraph 16.02(g)(2), if there is a garnishment of a payee's Social Security or involuntary withholding from a payee's Social Security check due to legal action initiated by a third party the entire benefit is countable as income for VA purposes even though it may never be received by the beneficiary.  Thus, VA properly used the gross, not net, amount to calculate the Veteran's income.

For the Veteran's second contention, 38 C.F.R. § 3.57 defines "child" to include "a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household."  VA found, in a June 2013 Statement of the Case that A.P. resides with her father, and thus A.P. could not be considered the Veteran's stepchild.  For the reasons demonstrated above, the Board disagrees with this finding.  It is clear that A.P. - both by court order and the Veteran's statement - resided with the Veteran and was under 18 years of age for the period during which VA assessed his income.  In contrast, the Board finds that R.P. does not meet the definition of "child," as the State of New York granted primary physical custody to P.R.'s former spouse.

Remand if warranted to determine if the inclusion of A.P. in the Veteran's household materially alters the income calculation to determine the Veteran's eligibility for a nonservice connected pension.

Accordingly, the case is REMANDED for the following action:

1. Recalculate the Veteran's income and expenses for purposes of his nonservice connected pension claim to include A.P. as a member of his household.  The Board has found that the Veteran's household consists of five dependents - P.R., J.R., M.R., H.R., and A.P.

2. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




